United States Court of Appeals
                    For the First Circuit


No. 15-2025

                   UNITED STATES OF AMERICA,

                           Appellee,

                              v.

                  JOHNNY SARMIENTO-PALACIOS,

                     Defendant, Appellant.


                         ERRATA SHEET


     The opinion of this Court, issued on March 16, 2018, is
amended as follows:
     On page 1, line 9, "895 F.3d 1, 17" is replaced with "895
F.2d 1, 17 (1st Cir. 1990)".
     On page 8, line 1, "our sister circuits" is replaced with
"the Ninth, Sixth, and Eleventh Circuits".